Mr. Justice Windes delivered the opinion of the court. • Appellee recovered a judgment in forcible detainer before á justice of - the - peace,- from which appellant appealed to the Superior Court of Cook County, where the appeal was dismissed Deeember 1, 1896, for a failure of appellant to comply with a rule theretofore entered to file a new bond. The appeal was dismissed at the ¡November, 1896, term, and no appeal was prayed until December 7, 1896,. being the December term of the Superior Court. The appeal should have been prayed and allowed at the November term. Rev. Stat. Ill., Chap. 110, Sec. 68. The right of appeal is statutory, and the statute must be followed. The forcible detainer statute does not aid appellant, or make the case different from that of any other appeal, except that the bond must be filed within five days. He still must pray appeal at the term when judgment is rendered. The forcible detainer act can have no application to this case, because there was “ no verdict of a jury or decision of the court, upon any trial had under this act,” as provided in that statute—only a dismissal of appellant’s appeal—and also, under the ruling of the Appellate Court of the Third District, which, we are inclined to think is correct (Davis v. Hamilton, 53 App. 96), the five days clause regarding'appeals in forcible detainer cases only applies to appeals from the justice of the peace, and where the suit is originally begun in a court of record. Hnder these views it is unnecessary to consider the other ■questions argued by counsel, and the appeal is dismissed. Judge Sears took no part in this case.